In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-19-00285-CV
                  ___________________________

       CHESTER WILDER AND CAROLYN WILDER, Appellants

                                   V.

JOHNSTON CUSTOM HOMES, INC. AND JEROLD B. JOHNSTON, Appellees



              On Appeal from County Court at Law No. 3
                       Tarrant County, Texas
                   Trial Court No. 2017-005058-3


                 Before Gabriel, Kerr, and Birdwell, JJ.
                  Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellants Chester and Carolyn Wilder attempt to appeal from several orders

signed by the trial court in 2018 and 2019 in their case against the builder of their

home, appellee Johnston Custom Homes, Inc., and its owner, appellee Jerold B.

Johnston.1 We notified the Wilders that none of the challenged orders appeared to be

a final judgment or an otherwise appealable interlocutory order and warned that we

would dismiss their appeal unless they responded showing grounds for our

jurisdiction. See Tex. R. App. P. 42.3, 44.3. The Wilders have not responded.

Because we do not have jurisdiction over the orders mentioned in the Wilders’ notice

of appeal and because the record reflects that no final judgment has been entered, we

dismiss their attempted appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f);

Wilder, 2019 WL 3819510, at *1.

                                                    Per Curiam

Delivered: September 26, 2019




      1
       This is not the first time the Wilders have tried to appeal from orders in this
case that we have no appellate jurisdiction to review. We dismissed those prior
appeals. Wilder v. Johnston Custom Homes, Inc., No. 02-19-00265-CV, 2019 WL 3819510,
at *1 (Tex. App.—Fort Worth Aug. 15, 2019, no pet. h.) (per curiam) (mem. op.);
Wilder v. Johnston Custom Homes, Inc., No. 02-19-00169-CV, 2019 WL 3436606, at *1
(Tex. App.—Fort Worth July 30, 2019, no pet. h.) (per curiam) (mem. op.).

                                          2